Citation Nr: 1541744	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-47 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to diabetes mellitus, type II, to include as due to herbicide exposure.  

2.  Entitlement to peripheral neuropathy, to include as due to herbicide exposure and to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.
 
4.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for cerebrovascular accident with right hemiparesis/weakness, to include as secondary to diabetes mellitus, type II.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a Board Central Office Hearing in July 2015 and a copy of that transcript is of record.

The Board notes that the February 2015 supplemental statement of the case listed entitlement to a total disability rating based on service connected disabilities (TDIU) as an issue.  The issue of entitlement to a TDIU was denied in a January 2015 rating decision and to date, the Veteran has not submitted a notice of disagreement.  As such, the issue is not properly before the Board.  

In addition to the paper claims file, a review of the Veteran's VBMS (Veterans Benefits Management System) file reveals the February 2015 supplemental statement of the case and the July 2015 Board hearing transcript.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated September 2009 to October 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has diabetes mellitus and peripheral neuropathy due to herbicide exposure.  The Veteran also contends that his hypertension, retinopathy, cerebrovascular accident, and peripheral neuropathy are secondary to his diabetes mellitus.  

The Board notes a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

On his August 2007 claim, the Veteran reported that he was a "boots on the ground soldier".  The Veteran reported that he had three tours in Vietnam and went ashore twice during the first tour and once during the second tour.  The Veteran also reported that he was part of a five man search and rescue team for downed pilots.  At the July 2015 hearing, the Veteran reported that while stationed aboard the USS Richard Huntington, he was able to clearly see the shore and was approximately one mile or less away from shore.  The Veteran also denied going ashore or that the USS Huntington docked ashore.  


An August 2007 Joint Service Records Research Center (JSRRC) response reveals that while the Veteran was aboard, the USS Robert Huntington was in the official waters of the Republic of Vietnam from November 13, 1968 to December 9, 1968, December 29, 1968 to January 24, 1969, and February 9, 1969, to March 4, 1969.  A JSRRC summary of the ships history reveals that from November 21, 1968, to December 2, 1968, the ship anchored in Phan Thiet Bay and Phan Ri Bay, Republic of Vietnam.  The Veteran contends that his ship in patrolling the shoreline was close enough to the landmass to be considered a brown water vessel. 

Currently, Phan Thiet Bay and Phan Ri Bay are not considered inland waterways for the presumption of herbicide exposure.  However, in April 2015, the United States Court of Appeals for Veterans Claims concluded that the VA's definition of inland waterways was irrational and therefore not subject to deference.  The Court held that the VA is required to re-analyze its definition of inland waterways of Vietnam.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  The Board notes that Phan Thiet Bay and Phan Ri Bay are not explicitly discussed in the Gray decision.  However, as the Court found the VA's definition of inland waterways to be irrational, and the Veteran's contention is that his vessel should be considered a brown water vessel, a remand is necessary for any determination made by VBA regarding the definition of inland waterways to be reconciled with the facts of this case.

Accordingly, the case is REMANDED for the following action:

Action should be taken to reconcile any determination made by VBA regarding VA's definition of inland waterways as it pertains to locations such as Phan Thiet Bay and Phan Ri Bay with the facts of this case.   If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and afford them the appropriate time to respond before returning the claims file to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




